        Case 1:19-cv-09031-LTS-DCF Document 46 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
MARIA SENKEVICH,
                                                                      No. 19 CV 9031-LTS-DCF
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST EXPERIAN
                                                                      INFORMATION SOLUTIONS,
                                                                      INC.
EQUIFAX INFORMATION SERVICES et
al.,

                                    Defendants.
-------------------------------------------------------x

                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against certain Experian Information Solutions Inc. only. Accordingly, it is hereby

ORDERED that this action is dismissed with prejudice as against Experian Information Solutions

Inc. and without costs to any party, but without prejudice to restoration of the claims against those

Defendants if settlement is not achieved within thirty (30) days of the date of this Order. If a party

wishes to restore the claims or extend the time within which they may be settled, the party must

make a letter application before this thirty (30)-day period expires.

                 The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.

        SO ORDERED.

Dated: New York, New York
       April 29, 2020


                                                                        /s/ Laura Taylor Swain
                                                                        LAURA TAYLOR SWAIN
                                                                        United States District Judge



30DAYORD EXPERIAN.DOCX                                     VERSION APRIL 29, 2020                       1
